DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 13 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 7-7-2021 have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
5.	Claims 1 to 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:  the prior art made of record teaches numerous methodologies for a communication system with quadrature amplitude modulation (QAM) and with a plurality of encoding and decoding schemes.  For instance, Yu et al. (USPAP 2015/0358194) one such example of the prior art made of record teaches a method and a device for transmitting and receiving signals by using modulation techniques in a wireless communication system.  Yu teaches that a selector (408) of a transmitter, selects a modulation scheme according to a preset criterion for a bit stream encoded with a first encoding scheme and a second encoding scheme.  
Yu further teaches that the QAM symbol mapper maps a predetermined number of bit groups to QAM symbols based on a given modulation order.   However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of performing mapping such that each pair of adjacent signal points are different from each other.   Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: A communication system in which data is transmitted from a first communication device to a second communication device with quadrature amplitude modulation allocating a plurality of bits to each symbol, wherein the first communication device includes: “the modulator performs mapping such that each pair of adjacent signal points are different from each other in terms of a value of the specified bit in the plurality of bits” (claim 1).  Independent claims 3, 10 and 11 includes similar allowable subject matter as claim 1, thus they are also allowed for the same reasoning as claim 1.  
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		Ko et al. 	(USPAP 2014/0105328) discloses a method and an apparatus for transmitting and receiving signals comprising a first and a second encoding device and a modified QAM constellation that is modified by reflected pairs of binary reflected gray code (BRGC).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112